Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 This office action is in response to the amendment filed on 01/14/2022.
Claims 1-6, 8, and 10-11 have been amended.
Claims 1-8, 10-13 and 15 are allowed with entering Examiner’s Amendment listed below.
Allowed claims 1-8, 10-13 and 15 are numbered as 1-13.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Alexander Bridge (Reg#:75,434) on 2/22/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 5-6, 8, 11 and 13 listed below:
1. (Currently Amended) A server computing device, comprising:
a processor; 
a first interface port forming a first datalink to a core network device via a first interconnect device external to the server computing device; and 
a second interface port forming a second datalink to the core network device via a second interconnect device external to the server computing device, the first datalink and the second datalink being redundant connections of a link aggregation group (LAG) including a plurality of multiplexed data connections within a single network media; 
wherein the processor is operable to: 
remove the first interconnect device from the LAG while maintaining the second datalink; 
update firmware of the first interconnect device upon receiving a first indication that the first interconnect device has stopped receiving and transmitting data, wherein the first indication is received by the processor as a result of the processor monitoring the plurality of multiplexed data connections to determine whether LAG entities in the server computing device associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP (link aggregation control protocol) frames that control the LAG; and 
reestablish the redundant connections of the first interconnect device upon receiving a second indication that the first interconnect device has been added plurality of multiplexed data connections.

5. (Currently Amended) The server computing device of claim 1, wherein the first interconnect device forwards data to the second interconnect device via an inter-switch link for transmitting to the server computing device or the core network device.


6. (Currently Amended) A method, comprising: 
initiating removal from a link aggregation group (LAG), by a server computing device, a first network interconnect device, external to the server computing device and forming a first datalink between a core network device and the server computing device, while maintaining a second datalink between the core network device and the server computing device via a second network interconnect device external to the server computing device, the first datalink and the second datalink forming a pair of redundant data connections of the LAG, each of the redundant data connections including a plurality of multiplexed data connections within one physical network media; 
detecting, by the server computing device, a first change in state indicating that the first network interconnect device has stopped receiving and transmitting data to and from the Atty Docket No.: 905357573 Application No.: 15/749,032LAG on the plurality of multiplexed data connections by monitoring the plurality of multiplexed data connections to determine whether LAG entities in the server computing device associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP (link aggregation control protocol) frames that control the LAG; 
responsive to the first change in state, updating, by the server computing device, firmware of the first network interconnect device; 
adding, by the server computing device, the first network interconnect device back to the LAG; 
detecting, by the server computing device, a second change in state indicating that the first network interconnect device has been added back to the LAG; and 
responsive to the second change in state, reestablishing, by the server computing device, the redundant data connections of the first network interconnect device with the core network device, wherein the first change in state and the second change in state include indications of states in each data connection of the plurality of multiplexed data connections.

8. (Currently Amended) The method of claim 6, further comprising: initiating removal of the second network interconnect device, by the server computing device, while maintaining the first datalink with the first network interconnect device; detecting, by the server computing device, a third change in state indicating that the second network interconnect device has stopped receiving or transmitting data to and from the LAG on the plurality of multiplexed data connections; updating, by the server computing device, firmware of the second network interconnect device; adding, by the server computing device, the second network interconnect device back to the LAG; detecting, by the server computing device, a fourth change in state indicating that the second network plurality of multiplexed data connections within the one physical network media.  


11. (Currently Amended) A non-transitory computer-readable medium encoded with instructions, which when executed by a processor of a server computing system, cause the processor to: 
initiate removal of a first network interconnect device, external to the server computing system and forming a first datalink with a core network device, from a link aggregation group (LAG) while maintaining a second datalink with a second network interconnect device external to the server computing system, the first datalink and the second datalink forming a pair of redundant data connections of the LAG, each of the redundant data connections including a plurality of multiplexed data connections within one physical network media; 
detect a first change in state indicating that the first network interconnect device has stopped receiving and transmitting data to and from the LAG on the plurality of multiplexed data connections by monitoring the plurality of multiplexed data connections to determine whether LAG entities in the server computing system associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP (link aggregation control protocol) frames that control the LAG; 

Atty Docket No.: 905357575 Application No.: 15/749,032add the first network interconnect device back to the LAG; 
detect a second change in state indicating that the first network interconnect device has been added back to the LAG; and 
responsive to the second change in state, reestablish the redundant data connections of the first network interconnect device with the core network device, wherein the first change in state and the second change in state include indications of states in each data connection of the plurality of multiplexed data connections.

13. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising instructions to: 
initiate removal of the second network interconnect device while maintaining the first datalink with the first network interconnect device; 
detect a third change in state indicating that the second network interconnect device has stopped receiving or transmitting data to and from the LAG on the plurality of multiplexed data connections; 
update firmware of the second network interconnect device; 
add the second network interconnect device back to the LAG; 
detect a fourth change in state indicating that the second network interconnect has been added back to the LAG; and 
reestablish the redundant data connections of the second network interconnect device with the core network device, 
plurality of multiplexed data connections within the one physical network media.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Gupta (Gupta et al., US 2012/0072893A1) discloses the claimed limitation about initiating removal from a link aggregation group (LAG) a first network interconnect device forming a first datalink between a core network device and a computing device, while maintaining a second datalink between the core network device and the computing device via a second network interconnect device, the first datalink and the second datalink forming a pair of redundant data connections of the LAG, detecting a first change in state indicating that the first network interconnect device has stopped receiving and transmitting data to and from the LAG on the plurality of multiplexed data connections by monitoring to determine whether LAG entities associated with the first network interconnect device, adding the first network interconnect device back to the LAG, detecting a second change in state indicating that the first network interconnect has been added back to the LAG, and responsive to the first change in state, reestablishing the redundant data connections of the first network interconnect device 
Gupta does not explicitly disclose the limitation about a server computing device  to perform the actions/steps as addressed above to a first network interconnect device external to the server computing device, the limitation about each of the redundant data connections including a plurality of multiplexed data connections within one physical network media, and the limitation about determining whether LAG entities in the server computing device associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP frames that control the LAG.
However, Shannon (Shannon et al., US2010/0293408A1) discloses the limitation about monitoring a plurality of interconnect ports of the first network interconnect device to determine whether LAG entities associated with the plurality of interconnect ports are collecting or distributing frames that control the LAG.
Gupta modified by Shannon does not explicitly discloses the limitation about each of the redundant data connections including a plurality of multiplexed data connections within one physical network media, and determining whether LAG entities in the server computing device associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP frames that control the LAG
Fotedar (Fotedar et al., US 8,243,594B1) discloses the limitation about the link aggregation and common implementation of multiplexed data connections.


Therefore, in view of the recited a server computing device comprising a processor, a first interface port, and a second interface port, wherein the processor is operable to update firmware of the first interconnect device upon receiving a first indication that the first interconnect device has stopped receiving and transmitting data, wherein the first indication is received by the processor as a result of the processor monitoring the plurality of multiplexed data connections to determine whether LAG entities in the server computing device associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP (link aggregation control protocol) frames that control the LAG in claim 1, which does not appear to be suggested/taught by any combination of Gupta, Shannon, and Fotedar, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2-5 contain the allowable subject matter.

Moreover, in view of recited in view of the recited method with the specific limitation about detecting, by the server computing device, a first change in state indicating that the first network interconnect device has stopped receiving and transmitting data to and from the Atty Docket No.: 905357573 Application No.: 15/749,032LAG on the plurality of multiplexed data connections 

Further in view of recited non-transitory computer-readable medium encoded with instructions, which when executed by a processor of a server computing system cause the processor to perform the specific steps/method to detect a first change in state indicating that the first network interconnect device has stopped receiving and transmitting data to and from the LAG on the plurality of multiplexed data connections by monitoring the plurality of multiplexed data connections to determine whether LAG entities in the server computing device associated with the first interconnect device are coordinating the LAG, and are collecting or distributing LACP (link aggregation control protocol) frames that control the LAG in independent claim 11, the combination of Gupta, Shannon, and Fotedar reference does not appear to teach such specific limitations/steps. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 12-13 and 15 contains the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dharmadhikari et al., (US20140101653A1) discloses a method to upgrade software or firmware of a switching device in a network including link aggregation group (LAG).
Balakrishnanet al., (US7,430,735B1) discloses a method for providing a software upgrade in a network using protocol including Link Aggregation Control Protocol (LACP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 
/Z. W./
Examiner, Art Unit 2192 

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192